Citation Nr: 0103999	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for additional disability as a result of 
VA treatment for a fracture of the left tibia and fibula.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an July 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded this 
case back to the RO for further development in June 1999, and 
this case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is not shown to have additional disability as 
a result of VA treatment for a fracture of the left tibia and 
fibula.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability as a result of VA treatment for a 
fracture of the left tibia and fibula have not been met.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the veteran's medical 
records have been obtained, and there is no indication of any 
additional records that have not been obtained.  In addition, 
the RO afforded the veteran a VA examination in order to 
determine whether he has any additional disability as a 
result of VA treatment for a fracture of the left tibia and 
fibula.  Therefore, the Board concludes that the VA has met 
its statutory duty to assist.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  The provisions of 38 U.S.C.A. § 1151 have 
been amended, and the amended statute indicates that a 
showing of negligence or fault is necessary for entitlement 
to compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has asserted that he incurred 
additional disability, including a leg length discrepancy, as 
a result of surgery for a fracture of the left tibia and 
fibula at a VA facility in 1950.  The claims file contains a 
report from a VA hospital, dated from April to July in 1950, 
that reflects that the veteran was admitted following a left 
lower extremity injury.  X-rays revealed a complete fracture 
of the shaft of the tibia in the lower portion of the mid-
shaft, as a well as a fracture of the fibula about six 
centimeters above the tibia.  The veteran underwent an open 
reduction and internal fixation of this fracture in April 
1950, and his postoperative course was described as 
uneventful.  However, upon removal of the cast, a "major 
triangular fragment" was described as undergoing probable 
avascular necrosis.

In an April 1996 statement, William F. Price, M.D., noted 
that the veteran's left leg was three-quarters of an inch 
longer than his right leg and indicated that the discrepancy 
in the veteran's leg length "very possibly could be 
secondary" to the veteran's prior left leg surgery.  Dr. 
Price also indicated that the veteran's leg length 
discrepancy caused him to walk with his pelvis tilting, 
resulting in low back pain.

In an August 1997 opinion, a VA physician indicated that she 
had reviewed the veteran's claims file and had concluded that 
the care rendered by the VA in 1950 was appropriate and not 
substandard.  She attributed the veteran's problems to the 
fracture of the left tibia and fibula and the progression of 
a disease process.  Also, she noted that two recent VA 
examinations, from June 1993 and December 1996, revealed a 
normal gait.  

In a May 1999 statement, Dr. Nikita Tregubov, a medical 
consultant associated with the veteran's representative, 
indicated that he had reviewed the veteran's claims file and 
opined that improper VA care was at least as likely as not 
the cause of the three-quarters of an inch discrepancy 
between the legs.  In support of this opinion, Dr. Tregubov 
stated that if the fixation of the veteran's bone fragments 
had been performed properly, there would be no current limb 
length discrepancy.

Given the contradictory nature of the evidence described 
above, the Board remanded this case back to the RO for a 
further VA examination in June 1999.  In the report of this 
examination, the examiner noted that she had reviewed the 
veteran's claims file.  The examination revealed the leg 
length from the tibial prominence to the medial malleolus to 
be 34 centimeters bilaterally.  The examiner noted that the 
report of the veteran's April 1950 hospitalization indicates 
that his postoperative course was uneventful, and the wound 
healed satisfactorily.  However, the examiner did note 
prolonged healing, as the veteran had avascular necrosis of 
the bone fragment in the fracture site.  Nevertheless, the 
examiner found that there was no evidence of substandard 
negligence or faulty care or treatment by the VA based upon 
the standard of care available in 1950.  Rather, the etiology 
of the of the veteran's current leg condition was the 
fracture itself and the subsequent development of aseptic 
necrosis, described as a natural progression of the disease 
process itself.  In regard to the conclusions of Dr. Price 
and Dr. Tregubov, the examiner noted that the examination did 
not reveal a significant discrepancy in leg lengths.  As 
such, the examiner concluded that the veteran did not incur 
additional disability as a result of VA surgery.

In this case, the veteran's contentions are supported by the 
findings of Dr. Price and Dr. Tregubov.  However, Dr. Price, 
in his statement, described only a possibility of a leg 
length discrepancy due to VA surgery.  While Dr. Tregubov's 
opinion is more definite in nature and based on a review of 
the claims file, his opinion rests largely on the assumption 
of a leg length discrepancy, which has not been shown by 
recent examinations.  Significantly, Dr. Tregubov apparently 
did not examine the veteran.  By contrast, the opinion of the 
VA examiner who examined the veteran in October 1999 was 
based on both a review of the claims file and an examination, 
which did not reveal a significant leg length discrepancy.   
As such, the Board finds that this opinion is of 
significantly greater probative value than those of Dr. Price 
and Dr. Tregubov.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Overall, the Board finds that the medical evidence of record, 
taken as a whole, does not support the veteran's contention 
that he incurred additional disability as a result of VA 
treatment and surgery for a left tibia and fibula fracture.  
The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His lay statements, therefore, are devoid of 
probative value.

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional disability as a result of VA treatment and surgery 
for a left tibia and fibula fracture.  Therefore, the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for this disability must be denied.   In 
reaching this conclusion, the Board acknowledges that under 
38 U.S.C.A. § 5107(b), as amended by the Veterans Claims 
Assistance Act of 2000, all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for additional disability as a result of VA treatment 
for a fracture of the left tibia and fibula is denied.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

